DETAILED ACTION
1. 	The Amendment filed on July 26, 2022 has been acknowledged.  However, the amended claims are not overcome the new prior art reference.
	Claim 2 is canceled; and 
	Claims 1 and 3-22 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim 1 is rejected under 35 USC 103 as obvious over Fujita et al. (JP 2004-085091 A) in view of in view of Kraemer et al. (US 2016/0333775 A1).
	Fujita discloses a gas heat-pump system [title] comprising: an air conditioning module comprising a compressor (114), an outdoor heat exchanger (140/142), an expansion device (148), an indoor heat exchanger (152), and a refrigerant pipe (143/153/154); and an engine module (112) comprising an engine configured to burn a fuel-to-air mixture, and to generate a driving force of the compressor (114), and a turbocharger (185) [see the English translation].
	Fujita dos not discloses a turbocharger comprising a first supercharger having a first impeller to be driven by a first motor and a second supercharger having a second impeller to be driven by a second motor, wherein the turbocharger supplies the fuel-to-air mixture to the engine by applying pressure with the second impeller, 
Kraemer teaches engine (10) may further include a compression device such as a turbocharger or supercharger including at least a compressor (60) [it would have been considered to be understanding that more than one supercharger therein, see para. 0060] comprising a first motor [motor (70)]; and a first impeller driven by the first motor (70) [para. 0064 teaches the impeller (205) mounted on the rotatable shaft (204c), Figure 2A]; and notes para. 0016 which described at least one exhaust gas turbocharger which would have been well-known to be included a second turbocharger comprising: a second motor; and a second impeller driven by the second motor [para. 0064 and Figure 2A]; wherein the supercharger supplies the fuel-to-air mixture to the engine by applying pressure with the second impeller [para. 0062]
Since the prior art references are both from the same field of endeavor, the purpose disclosed by Kraemer would have been recognized in the pertinent art of Fujita.
	It would have been obvious at the time the invention was made to have utilized the plurality of turbochargers configuration of Fujita to be included the motor and impeller as taught by Kraemer for the purpose of  supplies the fuel to air mixture to the engine in accordance to applied pressure, in order to increase the power output for the gas engine. 

6.	Claim 3 is rejected under 35 USC 103 as obvious over Fujita et al. in view of Kraemer et al., and further in view of PRUEMM (US 2013/0213363 A1).
As discussed in claim 2, the modified Fujita fails to specifically teach a mixture device configured to guide the fuel-to-air mixture to the turbocharger; a connection pipe connecting a discharge port of the first supercharger and an inlet port of the second supercharger to each other for a fluid flow, the mixture device being connected to the 38Docket No. HP-0019 connection pipe at a position between the discharge port of the first supercharger and the inlet port of the second supercharger; a first turbocharger entrance pipe connected to the mixture device upstream from a position where the connection pipe is connected to the mixture device and guiding the fuel-to-air mixture to a first inlet port of the first supercharger; and a first switch valve arranged at a position where the first turbocharger entrance pipe is connected to the mixture device, the first switch valve being configured to switch a flowing direction of the fuel-to-air mixture flowing within the mixture device.
Notes Figure 1, PRUEMM teaches a fuel-to-air mixture is guided to the turbocharger (2 or 3) [the exhaust line (14) which would have been well-known to guide the fuel-to-fuel mixture from the engine to the turbocharger (2 or 3)]; a connection pipe [exhaust line (14) would have been considered as a connection line] connecting a discharge port of the first turbocharger (3) and an inlet port of the second turbocharger (2) to each other for a fluid flow [para. 0027], the mixture device being connected to the38Docket No. HP-0019 connection pipe (14) at a position between the discharge port of the first turbocharger and the inlet port of the second turbocharger [see Figure 1]; a first turbocharger entrance pipe [bypass line (17)] connected to the mixture device [exhaust line (14)] upstream from a position [can be anywhere] where the connection pipe [exhaust line (14)] is connected to the mixture device (14) and guiding the fuel-to-air mixture to a first inlet port of the first turbocharger (3); and a first switch valve [bypass valve (18)] arranged at a position where the first turbocharger entrance pipe is connected to the mixture device, the first switch valve (18) being configured to switch a flowing direction of the fuel-to-air mixture flowing within the mixture device [see Figure 1; and para. 0029].
Since the prior art references are both from the same field of endeavor, the purpose disclosed by PRUEMM would have been recognized in the pertinent art of the modified KLIMA.
	It would have been obvious at the time the invention was made to have utilized the plurality of turbochargers configuration of modified KLIMA invention to be included the structural configuration as taught by PRUEMM for the purpose of modifying the turbocharger system of modified KLIMA invention in order to improve gas exchange. 
	Regarding claim 4, as discussed in claim 3, since the mixture device is not being considered in the system; valve (18) would be considered as claimed.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123. 

Allowable Subject Matter
7.	Claims 5-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant's amendment filed on July 26, 2022 have been fully considered but it is not persuasive.  The Applicants have amended claims; and argued that applied prior art does not teach the added elements and limitations.  However, based upon the new reference, the amended claims have been rejected as above discussions.


Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571)272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
October 27, 2022





/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        October 31, 2022
/Johnny H. Hoang/
Examiner, Art Unit 3747